 Case 2:20-cv-00136-NT Document 12 Filed 05/29/20 Page 1 of 19                         PageID #: 99




                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MAINE


 OLYMPIA HOTEL MANAGEMENT, Civil Action No.: 2:20-CV-00136-NT
 LLC, a Delaware limited liability company,

                         Plaintiff,

         v.

 THE BEND HOTEL DEVELOPMENT
 COMPANY, LLC, an Illinois limited
 liability company,

                         Defendant.


          THE BEND HOTEL DEVELOPMENT COMPANY, LLC’S
  MOTION TO DISMISS PLAINTIFF’S COMPLAINT OR OTHERWISE TRANSFER
               TO THE CENTRAL DISTRICT OF ILLINOIS

                                             Introduction

        Defendant, The Bend Hotel Development Company, LLC (“The Bend”), respectfully

requests that this Court dismiss the Complaint filed by Plaintiff, Olympia Hotel Management, LLC

(“Olympia”) pursuant to Fed. R. Civ. P. 12(b)(1) and (2); or, alternatively, transfer this action to

the United States District Court for the Central District of Illinois, because it is the most appropriate

and most convenient forum to adjudicate the case pursuant to 28 U.S.C. §§ 1404(a) and 1406(a).

        Olympia’s Complaint alleges that The Bend has defaulted on its obligations under the terms

of two contracts – called Hotel Management Agreements (“HMAs”) – by failing to maintain a

certain balance in an operating account established for the operation of a hotel owned by The Bend,

and by declining to pay Olympia $300,000 in fees after Olympia unilaterally terminated the

HMAs. [See Compl., ¶36-45; Dkt. No. 1].
Case 2:20-cv-00136-NT Document 12 Filed 05/29/20 Page 2 of 19                      PageID #: 100




       Every material element of this dispute is found in the State of Illinois. Olympia was hired

to manage a hotel in East Moline, Illinois by The Bend, a company organized in the state of Illinois

under Illinois law. Multiple Olympia employees traveled to Illinois to solicit The Bend’s business.

When the HMAs were ultimately signed, they were signed in Chicago, Illiniois. Olympia

employees repeatedly traveled to Illinois to interview and hire hotel staff. The operating account

giving rise to the alleged default was opened with a bank in Illinois, and the HMAs contain a

choice of law provision providing that they are governed by Illinois Law. The only element of this

case that is located in Maine is Olympia itself. Nevertheless, Olympia has elected to file its

Complaint in the District of Maine. Olympia has failed to allege facts sufficient for this Court to

find that it has personal jurisdiction over The Bend, and the facts contained herein establish that

Illinois – not Maine – is the appropriate venue for a lawsuit to resolve the allegations made by

Olympia.

       Olympia has also failed to allege that this Court has subject matter jurisdiction over this

dispute. It has not properly alleged The Bend’s citizenship, because The Bend is a Limited

Liability Company and Olympia has failed to allege the citizenship of The Bend’s member(s),

which it must do. Olympia has therefore not properly alleged diversity jurisdiction and the

complaint should also be dismissed on that basis.

       The Complaint should be dismissed pursuant to Fed. R. Civ. P. 12(b)(1) and (2). In the

alternative, this Court should find that proper venue is not in Maine, but in Illinois, and transfer

this matter to the United States District Court for the Central District of Illinois pursuant to 28

U.S.C. §§ 1404(a) and 1406 (a).




                                                 2
Case 2:20-cv-00136-NT Document 12 Filed 05/29/20 Page 3 of 19                                PageID #: 101




                                                Background

    I.      The Bend and its Relationship with Olympia.

         The Bend is an Illinois limited liability company with its principal office in East Moline,

Illinois, organized on November 23, 2016. [See Dkt. #13, Declaration of Michael VanDeHeede at

Decl., ¶3]. All of The Bend’s employees live in or near East Moline, Illinois. [VanDeHeede Decl.,

¶8]. The Bend was the owner of two Hyatt properties: Hyatt Place, a select service hotel, and Hyatt

House, an extended stay hotel (the “Hotel”). [VanDeHeede Decl., ¶5]. The Hotel is located on

132.61 acres of real property on the banks of the Mississippi river in East Moline, Illinois.

[VanDeHeede Decl., ¶6]. Great River Development Hotels, LLC (“Great River”), formerly known

as River Eagle Hotels, LLC, is the developer of that property. [VanDeHeede Decl., ¶7].

         In 2013 and 2014, Great River was simultaneously working to build the Hotel and to find

a manager who would manage the Hotel once it was built. Great River began negotiating with

Olympia to secure their management services. [VanDeHeede Decl., ¶11]. During those

negotiations, John Schultzel, who was then Olympia’s Vice President of Hotel Management,

traveled to Illinois to solicit The Bend’s business. [VanDeHeede Decl., ¶12]. Great River and

Olympia negotiated and ultimately entered into a contract under which Olympia would operate

and manage the Hotel. On May 9, 2014, the parties executed the two HMAs, with one governing

Hyatt House and the other governing Hyatt Place.1 Schultzel traveled to Chicago, Illinois to meet

with representatives from The Bend to sign the HMAs. [VanDeHeede Decl., ¶15]. The HMAs

were signed at the Hyatt Place South, located in Hyde Park, Chicago, Illinois, which is owned and

operated by Olympia. [VanDeHeede Decl., ¶¶ 15, 29].




1True and correct copies of the HMAs have been entered into the record by Olympia in its Complaint. See Compl.
Exh. A & Exh. B. [Dkt. #1, pgs. 13-43 and 44-74]. See also VanDeHeede Decl., ¶¶ 15, 31, and 32.

                                                       3
Case 2:20-cv-00136-NT Document 12 Filed 05/29/20 Page 4 of 19                      PageID #: 102




        The HMAs variously obligated and authorized Olympia to take various actions to operate

the Hotel. Under Article II, Section 2.1 of each of the HMAs, Olympia was responsible for the

hiring, promoting, discharging, and supervising of all staff at the Hotel.2 Both Schultzel and Chris

Chapin, Olympia’s Senior Director of Sales, traveled to Illinois for the purpose of interviewing

and hiring employees for the Hotel, and conducted those interviews in The Bend’s offices.

[VanDeHeede Decl., ¶¶23-24].           Olympia hired a General Manager, Director of Sales and

Marketing, Inside Sales and Catering Director, Head Housekeeper, maintenance personnel, chefs,

and approximately 80 total employees to staff the hotel. [VanDeHeede Decl., ¶25]. Olympia was

responsible for the hiring, promoting, discharging and supervising of all of the staff working in the

Hotel. [Ibid.] Several other Olympia employees visited The Bend and the Hotel; Olympia’s

Director of Construction, Timothy Schneider, and Vice President of Development, Mike

Zimmerman, visited Illinois during the construction of the Hotel and Olympia’s then-President

and CEO also traveled to Illinois and met with representative of the Bend on multiple occasions.

[VanDeHeede Decl., ¶¶18-20].

        Under Article III, Section 3.1 of both HMAs, Olympia was authorized to establish one or

more Operating Accounts at financial instructions approved by The Bend, which would be used to

pay for any operating expenses of the Hotel.3 That Operating Account – which is the basis of

Olympia’s claimed breach – is located at Blackhawk Bank and Trust in Milan, Illinois.

[VanDeHeede Decl., ¶¶26-27]. Article VII, Section 7.3 of both HMAs contains identical language

regarding governing law and venue:

                7.3 Governing Law; Venue. The laws of the State of Illinois shall govern the
                validity, enforcement, and interpretation of this Agreement unless otherwise
                provided herein or agreed to by Owner and Operator.4

2
  See VanDeHeede Decl., ¶21, and Compl. Exh. A and. Exh. B, p. 6.
3
  See VanDeHeede Decl., ¶¶26-27 , and Compl. Exh. A and Exh. B, p. 15.
4
  See VanDeHeede Decl., ¶28 and Compl. Exh. A and Exh. B, p. 26.

                                                      4
Case 2:20-cv-00136-NT Document 12 Filed 05/29/20 Page 5 of 19                       PageID #: 103




         In March of 2017, Great River conveyed title to the Hotel to The Bend. Accordingly, Great

River and Olympia executed the First Amendment to each HMA, under which The Bend was

assigned the interest in each HMA by Great River. [VanDeHeede Decl., ¶16.]

         Olympia alleges that it properly performed all of its obligations under the HMAs, and that

Olympia has brought this action as a result of The Bend’s failure to cure alleged defaults under the

HMAs. [Compl. ¶39]. Olympia seeks declaratory judgment that it properly terminated the HMAs

and that it is entitled to termination fees, and seeks damages for breach of contract. [Compl. ¶36-

45].

   II.       The Bend has no jurisdictional connections with Maine.

         In its Complaint, Olympia does not allege that this Court has personal jurisdiction over The

Bend. No reference to personal jurisdiction appears in the “Jurisdiction and Venue” section of the

Complaint.     Olympia did include an unsupported conclusory claim that Venue is proper,

referencing nothing more than 28 U.S.C. §1391(b)(2). [Compl. ¶ 3-6].

         Throughout the Complaint, Olympia attempts to connect The Bend to the State of Maine

by alleging that: (1) over the course of negotiations regarding the HMAs, calls were made and

emails were sent to Maine [Compl. ¶ 12]; (2) that The Bend directed calls and emails to Olympia

in Maine that were related to the HMAs [Compl. ¶18]; and (3) that Olympia performed work for

The Bend from its offices in Maine [Compl. ¶20-23.] These bald assertions are not sufficient to

support a finding of personal jurisdiction in the State of Maine.

         The Bend is not registered as a foreign LLC in Maine, nor does it have any employees in

the State of Maine. [VanDeHeede Decl., ¶¶8-10]. None of the Bend’s employees have traveled

to Maine for during the negotiations between the parties. [VanDeHeede Decl., ¶13]. Operating




                                                  5
Case 2:20-cv-00136-NT Document 12 Filed 05/29/20 Page 6 of 19                        PageID #: 104




funds for the Hotel were held at a bank in Illinois. [VanDeHeede Decl., ¶¶27]. There is no

appropriate basis upon which to find personal jurisdiction exists over The Bend.

                                        Law and Argument

   I.      Olympia’s Claims Against The Bend Should Be Dismissed for Lack of Personal
           Jurisdiction.

           A. Legal Standard

        Federal district courts may only adjudicate claims where they have jurisdiction over the

defendant. Zenith Radio Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 110 (1969); see Fed. R.

Civ. P. 12(b)(2). Accordingly, Olympia bears the burden to establish that this Court has personal

jurisdiction over The Bend. Boit v. Gar-Tec Products, Inc., 967 F.2d 671, 674- 675 (1st Cir. 1992).

        A court may assert two kinds of personal jurisdiction over a defendant: general and

specific. United Elect. Radio and Mach. Workers of Am. v. 163 Pleasant St. Corp., 960 F.2d 1080,

1088-89 (1st Cir. 1992). The plaintiff must make a prima facie showing that the Court has

jurisdiction over the defendant under both the forum state’s long-arm statute and the Due Process

Clause of the Fourteenth Amendment. Id. at 675. To make a prima facie showing, the plaintiff

must go beyond the pleadings and come forward with affirmative proof of all facts essential to

personal jurisdiction. Id. In any case arising under diversity jurisdiction, a federal court's personal

jurisdiction is equivalent to that of the forum’s state court. See Telford Aviation, Inc. v. Raycom

Nat., Inc., 122 F. Supp. 2d 44, 45 (D. Me. 2000) (citing Sawtelle v. Farrell, 70 F.3d 1381, 1387

(1st Cir.1995)). The limits of Maine’s long-arm statute, 14 M.R.S.A. § 704-A, are coextensive

with the limits of the Due Process Clause of the Fourteenth Amendment. Id.

        Olympia’s Complaint lacks sufficient allegations from which this Court could conclude

that it has personal jurisdiction over The Bend. At best, Olympia attempts to seed the idea that this

Court may have personal jurisdiction over The Bend due to the fact that Olympia is located in

                                                  6
Case 2:20-cv-00136-NT Document 12 Filed 05/29/20 Page 7 of 19                      PageID #: 105




Maine. This singular fact is insufficient to establish personal jurisdiction over The Bend. The

allegations of the Complaint describe a dispute relating to real property in Illinois, an Operating

Account for that property held by a bank in Illinois, and a contract governed by Illinois law. These

allegations are insufficient to establish personal jurisdiction over The Bend under either general or

specific jurisdictional grounds.

           B. General jurisdiction does not exist because The Bend is not “at home” in
              Maine and this is not an exceptional case.

       The Supreme Court has made clear that in nearly every circumstance general jurisdiction

over a corporate defendant exists only in the two places where the defendant is “at home”—the

defendant’s state of incorporation and the location of its principal place of business. BNSF Ry. Co.

v. Tyrrell, 137 S.Ct. 1549, 1552 (2017) (citing Daimler AG v. Bauman, 134 S.Ct. 746, 760 (2014))

(“The ‘paradigm’ forums in which a corporate defendant is ‘at home’ are the corporation’s place

of incorporation and its principal place of business.”). Finding general jurisdiction based on a

corporation’s affiliations with a forum state should be limited to exceptional cases, and such

affiliations should be appraised in the context of the “corporation’s activities in their entirety,

nationwide and worldwide.” Id. at 1558-59, citing Daimler at 760-62, 761 n.19, 762 n.20.

       The citizenship of an unincorporated entity, such as a limited liability company is

determined by the citizenship of its members. Pramco, LLC ex rel. CFSC Consortium, LLC v. San

Juan Bay Marina, Inc., 435 F.3d 51, 54–55 (1st Cir. 2006). For an individual, the paradigm forum

for the exercise of general jurisdiction is the individual’s domicile. Daimler, 134 S.Ct. at 760. A

person's domicile “is the place where he has a true, fixed home and principal establishment, and

to which, whenever he is absent he has the intention of returning.” Bank One, Texas, N.A. v.

Montle, 964 F.2d 48, 49 (1st Cir. 1992).




                                                 7
Case 2:20-cv-00136-NT Document 12 Filed 05/29/20 Page 8 of 19                       PageID #: 106




         A finding of general jurisdiction requires “continuous and systematic contacts, [and] is

considerably more stringent than the standard for specific jurisdiction which requires only a

showing of minimal contacts.” B.J. Tidwell Indus., Inc. v. Zawacki, 645 F. Supp. 2d 7, 11 (D. Me.

2009). Olympia has made no effort to allege any sort of contact with Maine which could support

a finding that The Bend is subject to general personal jurisdiction. To the contrary, Olympia alleges

that “upon information and belief, none of the members of The Bend are citizens of Maine.”

[Compl. ¶5]. Olympia has made no allegations which support a determination that The Bend is

subject to the general personal jurisdiction of this Court, and this Court cannot find it has general

personal jurisdiction over The Bend as a result.

            C. Specific jurisdiction does not exist for because The Bend has not purposefully
               directed its activities at Maine, and this litigation arises out of activities in
               Illinois.

         Specific jurisdiction exists only when “(1) the defendant has ‘purposefully directed’ his

activities at the forum; (2) the litigation arises out of or relates to those activities; and (3) the

exercise of jurisdiction otherwise comports with fair play and substantial justice.” Burger King

Corp. v. Rudzewicz, 471 U.S. 462, 472-73 (1985). To establish specific jurisdiction, plaintiff must

adduce facts which show that “there is a demonstrable nexus between ... a plaintiff's claims and a

defendant's forum-based activities.” U.S. v. Swiss Am. Bank, Ltd., 274 F.3d 610, 618 (1st Cir.

2001).

         The First Circuit applies a three-part test to determine whether a defendant has contacts

with a forum sufficient for the court to exercise specific personal jurisdiction over the defendant

consistent with Due Process. First, a court must ask whether the claim that undergirds the litigation

directly relates to or arises out of the defendant’s contacts with the forum’s laws. Second, the court

must ask if the defendant’s contacts constitute purposeful availment of the benefits and protections



                                                   8
Case 2:20-cv-00136-NT Document 12 Filed 05/29/20 Page 9 of 19                      PageID #: 107




afforded by the state’s laws. If the plaintiff has cleared the first two hurdles, the Court considers

the overall reasonableness and fundamental fairness of an exercise of jurisdiction. See Phillips

Exeter Acad. v. Howard Phillips Fund, Inc., 196 F.3d 284, 288 (1st Cir. 1999) (holding that a

Florida-based fund was not subject to personal jurisdiction in New Hampshire, where the relevant

contract had been created in Florida and the Fund’s alleged breach by failing to disburse funds to

the school would have occurred in Florida).

       The reasonableness element considers whether a party reasonably can foresee that they

may be called to account in a particular jurisdiction. Id. at 292. Where the claim is for breach of

contract, the Court’s analysis concerns whether the defendant’s contacts with the forum “were

instrumental either in the formation of the contract or in its breach.” Id. at 289. Merely entering

into a contract with a person from another state does not grant the other state specific jurisdiction

over the out-of-state contractor. Burger King, 471 U.S. at 478. Instead, the Court must look at the

prior negotiations of the parties, the contemplated future consequences of the contract, the terms

of the contract, and the parties’ actual course of dealing to determine whether there are minimum

contacts sufficient to satisfy due process. Id. at 479.

       Neither the allegations made by Olympia nor the facts underlying this dispute support a

finding that The Bend is subject to specific jurisdiction in Maine under this “relatedness,

purposeful availment, reasonableness” test. The cause of action does not arise sufficiently out of

The Bend’s contacts with Maine, the HMA’s governing law provision explicitly rejects the

protections of laws anywhere other than Illinois, and based on the course of conduct between the

parties, The Bend could not reasonably foresee that it would be called to account in Maine when

it signed a contract in Illinois for services to be provided in Illinois. This matter should be

dismissed because The Bend has no contacts with Maine that are sufficiently related to the claims



                                                   9
Case 2:20-cv-00136-NT Document 12 Filed 05/29/20 Page 10 of 19                        PageID #: 108




asserted in this case, there is insufficient evidence of purposeful availment, and an exercise of

jurisdiction in Maine would offend due process. Phillips, 196 F.3d. at 292.

                  i.   Relatedness

       When evaluating the relatedness element in contract claims, courts look to and draw

inferences from “the parties’ prior negotiations and contemplated future consequences, along with

the terms of the contract and the parties actual course of dealing. Burger King, 471 U.S. at 479.

The relatedness requirement is not an open door; it is closely read, and it requires a showing of a

material connection. Harlow v. Children's Hosp., 432 F.3d 50, 61 (1st Cir. 2005). The relatedness

requirement, in particular, “ensures that the element of causation remains in the forefront of the

due process investigation. Id. at 62. The First Circuit “steadfastly reject[s] the exercise of personal

jurisdiction whenever the connection between the cause of action and the defendant’s forum-state

contacts seems attenuated and indirect. (citations omitted)” Id. at 61 (holding that District of Maine

lacked specific personal jurisdiction over a hospital in Massachusetts, where the hospital’s contacts

with Maine included contacts to the Maine-based plaintiff and coordinating Maine-based post-

surgical care).

       Olympia asks for a declaration that it properly terminated the HMAs and asks for damages

as a result of an alleged breach of contract. The alleged justification for Olympia’s breach, as well

as the alleged basis for Olympia exercising a right to terminate the HMAs, is that The Bend failed

to maintain “an adequate minimum working capital balance in the Operating Account.” [Compl.,

¶ 31-32]. Here, neither the alleged default, nor the Operating Account, nor the HMAs themselves

have material connections to the State of Maine. Additionally, when applying the Burger King

evaluation of prior negotiations, contemplated future consequences, and the parties course of

dealing, the facts do not support an exercise of personal jurisdiction in Maine.



                                                  10
Case 2:20-cv-00136-NT Document 12 Filed 05/29/20 Page 11 of 19                       PageID #: 109




          Over the course of the negotiations between the parties, Olympia sent its Vice President of

Hotel Management, John Schultzel, to Illinois for the purpose of soliciting business. [VanDeHeede

Decl., ¶12]. Schutzel made several subsequent trips to Illinois for the purpose of executing the

HMAs and hiring employees to staff the Hotel. [VanDeHeede Decl., ¶¶15, 23.] As to the terms of

the contract, under the “Governing Law; Venue” section of both HMAs, the parties agreed that the

laws of the State of Illinois shall govern.5 As to the actual course of dealing between the parties,

Olympia’s obligations under the HMAs were to operate a hotel in Illinois, and Olympia hired

employees based in Illinois and opened an Operating Account in Illinois to do so. The Bend,

particularly in light of the “Governing Law; Venue” provision, could not have anticipated litigation

1,600 miles away in Maine.

          As to the causation of the alleged breach, which the First Circuit in Harlow, 432 F.3d at

61, stated must “remain at the forefront” of such an analysis, Olympia has alleged that The Bend

defaulted on its obligation to maintain a minimum working capital balance in the Operating

Account, and breached the HMAs by refusing to pay Olympia a fee upon termination. [Compl.

¶29-35]. In Phillips, the First Circuit evaluated and upheld the district court’s evaluation as to

whether an exercise of personal jurisdiction was appropriate. 196 F.3d at 289. The district court

observed that the Florida-based fund’s activities in New Hampshire were limited to sending checks

and letters to the state and a single visit to the New Hampshire-based school. Id. The district court

further observed that the alleged breach (the Fund’s decision as to what amounts would be

disbursed to the school) would have occurred in Florida.

          Olympia’s allegations relate to an operating account maintained by a bank in Illinois for

the operation of an Illinois-based business, under a contractual agreement with a Governing Law



5   See VanDeHeede Decl., ¶28, and Compl. Exh. A and Compl. Exh. B, p. 26.

                                                       11
Case 2:20-cv-00136-NT Document 12 Filed 05/29/20 Page 12 of 19                         PageID #: 110




provision explicitly stating that the law of Illinois would apply. The Bend’s alleged breach of

contract by refusing to pay Olympia a termination fee, if it is a breach at all, would have occurred

in Illinois. On these facts, this matter is not sufficiently related to the State of Maine.

                ii.     Purposeful Availment

        As to purposeful availment, specific jurisdiction requires that the defendant’s contacts

“represent a purposeful availment of the privilege of conducting activities in the forum state,

thereby invoking the benefits and protections of that state’s laws and making the defendant’s

presence before the state’s courts foreseeable.” Phillips, 196 F.3d at 284. Under the terms of the

HMAs, The Bend could not possibly foresee its presence before the state’s courts. The “Governing

Law; Venue” provision contained in Section 7.3 of both HMAs provides that the laws of the State

of Illinois shall govern the validity, enforcement, and interpretation of this Agreement. Under the

terms of the Agreement, The Bend purposefully contracted in such a way as to not invoke the

benefits and protections of Maine’s laws.

        Merely entering into a contract with a person from another state does not grant the other

state specific jurisdiction over the out-of-state contractor. Burger King, 471 U.S. at 478. Courts

do, however, consider where a contract was created. In Phillips, supra, the Court noted that the

relevant contract was created in Florida, and ultimately concluded that none of the claims were

sufficiently related to contacts in New Hampshire. Phillips, 196 F.3d at 289.

        Even if The Bend exchanged emails with Olympia employees located in Maine, the terms

of the “Governing Law; Venue” provision make clear that The Bend did not purposefully establish

minimum contacts with the forum jurisdiction for The Bend to have “purposely availed” itself of

the jurisdiction of the State of Maine. The Bend’s work is wholly related to the Hotel in East




                                                   12
Case 2:20-cv-00136-NT Document 12 Filed 05/29/20 Page 13 of 19                                         PageID #: 111




Moline, Illinois. The relationship between The Bend and Olympia is chiefly related to the manner

in which Olympia operates the Hotel through its locally-sourced General Manager and Employees.

         On the other hand, Olympia in fact purposely availed itself to the laws of Illinois. Olympia

is registered with the Illinois Secretary of State as a foreign LLC authorized to do business in

Illinois6. Several of Olympia’s senior employees – including their then-President and CEO, then-

Vice President of Hotel Management, and Senior Director of Sales – have visited Illinois for

purposes related to the management of the Hotel. Schultzel alone visited Illinois no fewer than six

times for the purpose of negotiating on the terms of the HMAs and for the purpose of conducting

interviews with perspective employees. [VanDeHeede Decl., ¶¶15, 23]. Additionally, Olympia has

availed itself of the laws of Illinois by operating other locations within the State. On its website,

Olympia identifies itself as the Owner of multiple hotels and a restaurant in Illinois. [VanDeHeede

Decl., ¶29] While The Bend has in no way availed itself to the State of Maine, Olympia has availed

itself to the State of Illinois, and jurisdiction in more properly found in the State of Illinois.

         The Bend has not purposefully availed itself of the state of Maine, and the governing law

provision of the HMAs evidences an intent to do the opposite. Olympia, meanwhile, has

purposefully availed itself of the State of Illinois. The facts do not support an exercise of personal

jurisdiction in the State of Maine, and if anything, support an exercise of personal jurisdiction in

the State of Illinois.

                  iii.      Reasonableness

         As discussed above, Olympia has not met its burden to demonstrate that The Bend has the

requisite minimum contacts with Maine to establish either general or specific jurisdiction. Absent



6 See the Declaration of Jeramee T. Gwozdz, Dkt. #14, and the Certificate of Good Standing evidencing Olympia’s
status as a foreign limited liability company admitted to transact business in the state of Illinois, attached as Exhibit 1
to the Declaration.

                                                           13
Case 2:20-cv-00136-NT Document 12 Filed 05/29/20 Page 14 of 19                      PageID #: 112




a finding that minimum contacts exist, it is unnecessary to proceed to the reasonableness analysis.

Noonan v. Winston Co., 135 F.3d 85, 92 (1st Cir. 1998). But even if this Court determines it is

appropriate to conduct a reasonableness analysis, this Court should find that the reasonableness

standard is not met here.

       Courts must determine if the grant of personal jurisdiction in a matter is consistent with

principles of justice and fair play. As applied to this case, the following matters are considered:

The Bend's burden of appearing in Maine, the forum state's interest in adjudicating the dispute,

Olympia's interest in obtaining convenient and effective relief, the interstate judicial system's

interest in efficient resolution of the matter, and the common interests of all states in promoting

substantive social policies. See Burger King Corp., 471 U.S. at 477 (citing World-Wide

Volkswagen Corp. v, Woodson, 444 U.S. 286 (1980)). Unreasonableness can trump a minimally

sufficient showing of relates and purposefulness, and the burden on the defendant is “always a

primary concern.” Ticketmaster-New York, Inc. v. Alioto, 26 F.3d 201, 210 (1st Cir. 1994) (citing

Volkswagen, 444 U.S. at 292).

       The Bend bears the burden of traveling from East Moline, Illinois to Portland, Maine, and

procuring local counsel to defend against these allegations. Maine’s interest in resolving the

dispute is no greater than Illinois’ interest in resolving the dispute, as pursuant to the HMAs, the

law of Illinois is meant to control in determine the rights of the parties under the contract. The

interstate judicial system’s interest in obtaining convenient and effective relief is harmed by

adjudication of this claim in the State of Maine, as a dispute between the parties is already ongoing

in the state of Illinois. A Complaint for Damages was filed by The Bend against Olympia in the

Circuit Court of the Fourteenth Judicial Circuit in Rock County, Illinois on May 2, 2019. That

dispute relates to another contract between the parties, under which The Bend hired Olympia to



                                                 14
Case 2:20-cv-00136-NT Document 12 Filed 05/29/20 Page 15 of 19                                         PageID #: 113




select and supervise a contractor who would provide essential equipment for the Hotel. An

Amended Complaint was filed in the same action on July 26, 2019, and that matter is ongoing. A

true and correct copy of the Amended Complaint in that case (Case No. 2019 L 58) is attached to

as Exhibit 1 to the Declaration of Michael VanDeHeede. [VanDeHeede Decl., ¶29].7 Olympia

seeks to instigate another lawsuit in a different jurisdiction while the parties are adjudicating a

dispute between them in Rock Island County, Illinois. While Olympia may have an interest in

obtaining convenient and effective relief, it made a strategic decision to bring suit in Maine where

The Bend is not subject to personal jurisdiction.

          For the foregoing reasons, the personal jurisdiction standards have not been met. Olympia’s

complaint does not allege facts sufficient to determine that this Court has personal jurisdiction

over The Bend.

    II.       Olympia’s Claims Against The Bend Should Be Dismissed for Lack of Subject-
              Matter Jurisdiction.

          In addition to this matter being dismissed for a failure to allege facts sufficient to establish

personal jurisdiction over The Bend, it should also be dismissed for a lack of subject-matter

jurisdiction. Olympia has alleged that the Court has jurisdiction over the subject matter of this

action pursuant to 28 U.S.C. §1332, because the amount in controversy exceeds $75,000, exclusive

of interest and costs, and there is complete diversity of citizenship between the plaintiff and the

defendant. Olympia subsequently alleges that Olympia is a citizen only of Maine, and that “[u]pon

information and belief, none of the members of The Bend are citizens of Maine.” [Compl. ¶ 3-6].




7
 The Bend asks that this Court take judicial notice of this pending case in Illinois, pursuant to Fed. R. Evid. 201. Rule
201(b) provides that the “court may judicially notice a fact that is not subject to reasonable dispute because it is (1) is
generally known within the trial court's territorial jurisdiction; or (2) can be accurately and readily determined from
sources whose accuracy cannot reasonably be questioned. Lussier v. Runyon, 50 F.3d 1103, 1113 (1st Cir. 1995).

                                                           15
Case 2:20-cv-00136-NT Document 12 Filed 05/29/20 Page 16 of 19                       PageID #: 114




Olympia makes no allegations regarding the identity of The Bend’s member(s) or the citizenship

of any member(s).

       “Diversity jurisdiction requires both an amount in controversy in excess of $75,000 and

complete diversity of citizenship between all plaintiffs, on the one hand, and all defendants, on the

other hand. (Citations omitted). Bearbones, Inc. v. Peerless Indem. Ins. Co., 936 F.3d 12, 14 (1st

Cir. 2019). For purposes of diversity jurisdiction, the citizenship of a limited liability company is

determined by the citizenship of its members. Id. at 15. “It is the plaintiff's burden to prove the

existence of subject matter jurisdiction.” Aversa v. United States, 99 F.3d 1200, 1209 (1st

Cir.1996).

       In D.B. Zwirn Special Opportunities Fund, L.P. v. Mehrotra, 661 F.3d 124, 125 (1st Cir.

2011), the Court of Appeals for the First Circuit evaluated whether the district court properly

dismissed a party’s attempt to remove an action from state court. The notice of removal alleged

that the plaintiff “is a Delaware limited liability company with a principal place of business in New

York, New York.” The court deemed that this allegation was insufficient to establish that the

parties were diverse for purposes of diversity jurisdiction, because the citizenship of a limited

liability company is determined by the citizenship of its members. The Court instructed counsel to

file “an affidavit of jurisdictional facts describing the identities and place of citizenship of each

and all of the members” to rectify the issue.

       Here, Olympia has not even made allegations as to The Bend’s principal place of business

or state of organization, which would be fatal in most circumstances. Beyond that, Olympia has

failed to allege with any specificity the identities and places of citizenship for each and all of the

members of The Bend. In failing to do so, Olympia fails to allege sufficient facts for this Court to

determine whether The Bend’s member(s) would be considered citizens of the state of Maine.



                                                 16
Case 2:20-cv-00136-NT Document 12 Filed 05/29/20 Page 17 of 19                           PageID #: 115




Olympia’s Complaint should be dismissed for a failure to allege sufficient facts for this Court to

determine that it has subject matter jurisdiction over this suit.

    III.      In the Alternative, Olympia’s Claims Against The Bend Should be Transferred
              to the Central District of Illinois.

           For each of the reasons stated above, Olympia’s claims against The Bend should be

dismissed. But if this Court disagrees and finds personal jurisdiction to be proper, Olympia then

requests that Olympia’s claims against it be transferred to the Central District of Illinois under 28

U.S.C. §§1404(a) and 1406(a). Section 1404(a) provides “[f]or the convenience of parties and

witnesses, in the interest of justice, a district court may transfer any civil action to any other district

or division where it might have been brought...” 28 U.S.C. § 1404(a). “[T]he purpose of [Section

1404(a)] is to prevent the waste ‘of time, energy and money’ and ‘to protect litigants, witnesses

and the public against unnecessary inconvenience and expense.” Van Dusen v. Barrack, 376 U.S.

612, 616 (1964). Pursuant to 28 U.S.C. §1406, a district court may transfer a case to another district

court if venue is improper in the forum state or the Court lacks personal jurisdiction. The factors

to be considered by a court in the exercise of this discretion include the convenience of the parties

and witnesses, the order in which jurisdiction was obtained by the district court, the availability of

documents, and the possibilities of consolidation. Cianbro Corp. v. Curran–Lavoie, Inc., 814 F.2d

7, 11 (1st Cir.1987).

           The Central District of Illinois is a more convenient forum for the adjudication of

Olympia’s claims against The Bend. The Bend is based in Rock Island County, Illinois, and all of

its employees are located in or near East Moline, Illinois. [VanDeHeede Decl. ¶8] The Bend has

no connection to Maine, while Olympia has several connections to the state of Illinois. Olympia is

registered as an LLC in the state of Illinois, and actively manages at least three hotel properties in

the state of Illinois. [VanDeHeede Decl., ¶29 and Gwozdz Decl., ¶8.] The Bend has been required

                                                    17
Case 2:20-cv-00136-NT Document 12 Filed 05/29/20 Page 18 of 19                       PageID #: 116




to seek newly appointed legal counsel in the state of Maine for this dispute, while Olympia has

already retained counsel regarding the pending matter in Rock Island County.

       In the event that the Court determines it has personal jurisdiction over The Bend, The Bend

requests that this case be transferred to the Central District of Illinois pursuant to Section 1404.

                                            Conclusion

       For these reasons, The Bend Hotel Development Company, LLC, respectfully requests that

this Court grant its motion to dismiss Plaintiff Olympia Hotel Management Company, LLC’s

Complaint for lack of personal jurisdiction and grant such further relief as is appropriate.



 Dated: May 29, 2020                               Respectfully submitted,


                                                   /s/ James L. Oakley
                                                   James L. Oakley (Pro Hac Vice)
                                                   Jeramee T. Gwozdz (Pro Hac Vice)
                                                   TAFT STETTINIUS & HOLLISTER LLP
                                                   111 E. Wacker Drive, Suite 2800
                                                   Chicago, IL 60601
                                                   Tel.: (312) 836-4098
                                                   Fax: (312) 754-2371
                                                   joakley@taftlaw.com
                                                   jgwozdz@taftlaw.com

                                                   Aaron P. Burns
                                                   PEARCE, DOW & BURNS, LLP
                                                   Two Monument Square
                                                   Suite 901, P.O. BOX 108
                                                   Portland, Maine 04112
                                                   Tel.: (207) 822-9900
                                                   Fax: (207)-822-9901
                                                   aburns@pearcedow.com


                                                   Counsel for Defendant The Bend Hotel
                                                   Development Company, LLC




                                                 18
Case 2:20-cv-00136-NT Document 12 Filed 05/29/20 Page 19 of 19                          PageID #: 117




                                  CERTIFICATE OF SERVICE

        The undersigned, hereby certify that he caused this Motion to be filed on the Court’s

CM/ECF system and that to the best of my knowledge, said system caused it to be served on

counsel for the Plaintiff electronically as set forth in the notice of electronic filing.

        Dated: May 29, 2020

                                                        /s/ James L. Oakley
